DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 June 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 3-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 2013/0041361).
Regarding claims 1, 3-6 and 9-11, Keller discloses an apparatus for supplying operating power to a medical system (fig. 1, paragraph [0024]) that generates modulated HF signals, detects the echo of those signals and determines from the echo physical conditions such as moisture and impedance (figs. 2 and 4, [0035]). Therefore, whatever generates the signal can be considered a “test signal emitter,” whatever conductor allows the signal to travel to the tissue and back can be considered an “ electrical line,” whatever receives the echo can be considered the “echo signal receiver,” and whatever performs the calculation based on the echo can be considered an “analysis arrangement.” Keller teaches that the test signal can be pulsed between pulses of treatment current ([0033]), where the “analysis arrangement” performs an adjustment based on the echo ([0035]).
Regarding claim 8, since the system cannot complete echo analysis unless the instrument is connected, any signal generated from the analysis by definition denotes a connected instrument.
Regarding claims 12-15, the device of Keller performs the recited methods. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Azar (US 2008/0183251).
Regarding claim 7, Keller does not specifically disclose that the echo analysis is used to activate or deactivate the instrument. However, deactivating an instrument based on sensed information is very common in the art and Applicant has not disclosed that this function produces an unexpected result. Azar discloses an electrosurgical device which uses sensed information to terminate energy application in the interest of safety ([0316]). It is noted that safety is a recognized concern in medical devices. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify Keller to allow energy to be terminated based on sensed information, as taught by Azar, to ensure the safety of the patient. 

Claims 1, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 2012/0203100) in view of Keller.
Regarding claims 1 and 16, Weiss discloses an apparatus that could be used to supply fluid and/or electrical energy to a medical instrument (figs. 1, 11). The apparatus includes a source of energy for the instrument (paragraph [0021]) and a fluid source ([0079]). Weiss further discloses a test signal emitter, echo signal receiver and analysis arrangement that allow a test signal to be delivered to the device, an echo of the test signal to be received, and information about the line on which the test signal is delivered to be derived from the echo ([0049]-[0050]). The test signal measures impedance of the line ([0049]-[0050]) and is an HF signal free of DC values ([0050]). Any HF signal can be considered “modulated” by virtue of being a created value. Weiss does not disclose that the test signal can also be used to determine tissue conditions. Keller, as discussed above, discloses that modulated HF signals can also be used for identification of tissue characteristics and teaches that this beneficially allows automated control of the system. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Weiss as taught by Keller to allow the echo to be used to determine tissue information to produce the predictable result of allowing the system to adjust the output accordingly.
Regarding claims 12 and 17, the device of Weiss-Keller performs the recited method. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss and Keller, further in view of Dumbauld (US 2006/0052777).
 Weiss disclose the operating medium is a fluid but does not disclose the line is a fluid line. However, it is well-established that conductors can be wires, tubes or any other commonly known conductive element and Applicant has not disclosed that using a fluid line as a conductor produces an unexpected result. Dumbauld, for example, discloses an electrosurgical system and teaches that the conductors can be wires, tubes or rods, or in “other ways known in the trade” ([0049]). Therefore, before the application was filed, it would have been obvious to use any structure in the device of Weiss-Keller as a conductor, including a fluid line, which would produce the predictable result of allowing electrical communication between various elements.

Claims 1, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over LePivert (US 6,235,018) in view of Hancock (US 2008/0234574).
Regarding claims 1, 18 and 19, LePivert discloses a cryosurgical system for creating a frozen region at the distal tip of a medical instrument (figs. 2 and 5). LePivert further discloses that tat the size of the frozen region is determined using complex tissue impedance (col. 1 lines 40-49), but does not disclose this impedance is collected using the test/echo signal analysis of claim 1. However, Applicant has not disclosed that the manner of measuring impedance is critical or produces unexpected results and there are many art-recognized ways to determine that information. Hancock, for example, discloses a system which using an echoed test signal to determine complex tissue impedance (fig. 5, [0006]). As discussed above with respect to Keller, since Hancock performs the function recited by claim 1 it must also have the structure which is able to perform those functions (e.g. “test signal emitter,” “echo signal receiver,” “analysis arrangement,” etc.). It has been held that the simple substitution of one known element for another to obtain predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of LePivert to use any commonly known mechanism of determining complex tissue impedance, including the structure of Hancock, that would produce the predictable result of allowing the system to calculate the size of the frozen region created by the device.
Regarding claim 12 and 20, the device of LePivert-Hancock performs the recited method.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection. 

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794